United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1793
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Ferdinand McGuire,                      * [PUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 21, 2008
                                Filed: May 8, 2008
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Ferdinand McGuire appeals from the district court’s1 order denying his motion
for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment
706 to the United States Sentencing Guidelines Manual (USSG), which reduced the
base offense levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).

     McGuire pleaded guilty to possessing with intent to distribute cocaine base,
acknowledging that he was accountable for a quantity of 5.19 grams of that substance,

      1
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri.
which subjected him to a minimum mandatory sentence of 60 months’ imprisonment.
See 21 U.S.C. § 841(b)(1)(B); USSG § 5G1.1(c)(2). Accordingly, McGuire is not
entitled to a reduction under the retroactive amendment.                 See USSG §
1B1.10(b)(2)(A); id., cmt. n.1(a)(ii); United States v. Peters, No. 08-1672, slip op. (8th
Cir. Apr. 29, 2008).

      The judgment is summarily affirmed. See 8th Cir. R. 47A(a).
                      ______________________________




                                           -2-